Citation Nr: 1712886	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1959 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an adequate opinion regarding the etiology of the Veteran's hearing loss disability and tinnitus.

The Veteran was afforded a VA examination in October 2014 and the examiner opined that the hearing loss was not related to service because the Veteran had normal hearing bilaterally at separation from service.  He further opined that tinnitus was not related to service because it is more likely associated with hearing loss, which the Veteran did not exhibit upon discharge.  These opinions are inadequate because the examiner's opinion was limited to assessment of the Veteran's service audiology records for the most part, and did not consider the Veteran's lay testimony concerning his hearing loss.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson,  21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).


As these opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection and an addendum is needed to clarify the etiology of the currently diagnosed hearing loss disability and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner (if available) who conducted the October 2014 VA examination to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss disability and tinnitus.  If the same examiner is not available, the claims folder should be forwarded to another qualified clinician.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  It is in the discretion of the examiner to determine if another examination of the Veteran is necessary; if deemed necessary, such additional examination should be scheduled.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.

Although a review of the claims file is imperative, attention is called to the following:

a) The Veteran's in-service duty assignment in the "Attack Squadron Forty-Four."

b) The Veteran's reported noise exposure aboard aircraft carriers and on a flight deck.

The examiner should answer the following questions:

It is at least as likely as not (50 percent or greater probability) that hearing loss is etiologically related to noise exposure sustained in active service?

It is at least as likely as not (50 percent or greater probability) that tinnitus is etiologically related to noise exposure sustained in active service?

Specifically address whether the Veteran's claimed in-service incidents of daily exposure to loud noise from driving a truck, and from noise generated by convoys, small arms fire, and artillery, without ear protection, could result in or aggravate his current hearing loss.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence of file when possible.

If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

2.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




